
	
		II
		110th CONGRESS
		2d Session
		S. 2662
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Baucus (for himself
			 and Mr. Gregg) (by request) introduced
			 the following bill; which was referred to the
			 Committee on
			 Finance
		
		A BILL
		To respond to a Medicare funding
		  warning.
	
	
		1.Short title; references;
			 purpose of legislation
			(a)Short
			 TitleThis Act may be cited
			 as the Medicare Funding Warning
			 Response Act of 2008.
			(b)ReferencesIn this Act:
				(1)Except where
			 otherwise specifically provided, references in this Act shall be considered to
			 be made to the Social Security Act, or to a section or other provision
			 thereof.
				(2)The term
			 Secretary shall be deemed a reference to the Secretary of Health
			 and Human Services.
				(3)The terms
			 Medicare and Medicare program mean the program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
				(4)The Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173) shall be referred to as the MMA.
				(5)The term
			 excess general revenue medicare funding has the meaning given
			 such term by section 801(c) of the MMA.
				(6)The term
			 Trustees Report means the annual report submitted under
			 subsection (b)(2) of sections 1817 and 1841 of the Social Security Act (42
			 U.S.C. 1395i(b)(2) and 1395t(b)(2), respectively).
				(c)PurposeIt is the purpose of this Act to respond to
			 the medicare funding warning currently in effect under section 801(a)(2) of the
			 MMA.
			IINTRODUCING
			 PRINCIPLES OF VALUE-BASED HEALTH CARE INTO THE MEDICARE PROGRAM
			101.Introducing
			 principles of value-based health care into the medicare program
				(a)Electronic
			 health recordsThe Secretary shall develop and implement a system
			 for encouraging nationwide adoption and use of interoperable electronic health
			 records and to make available personal health records for Medicare
			 beneficiaries.
				(b)Pricing
			 transparencyThe Secretary shall make publicly available
			 information on prices and payments under the Medicare program for treatments
			 (including episodes of care), items, and services to assist Medicare
			 beneficiaries in making choices among providers, plans, and treatment
			 options.
				(c)Quality
			 transparencyThe Secretary shall make publicly available
			 information on the quality of care provided to Medicare beneficiaries to assist
			 them in making choices among providers, plans, and treatments. To ensure the
			 continued development and evolution of quality measures, the Secretary shall
			 develop and implement a plan for ensuring that, by the year 2013, quality
			 measures are available and reported with respect to at least 50 percent of the
			 care provided under the Medicare program (determined according to the amount of
			 payment made under such program for items and services with respect to which
			 such measures are available). The Secretary shall report to the Committees on
			 Ways and Means and Energy and Commerce in the House of Representatives and the
			 Committee on Finance in the Senate annually on the progress of the goal
			 specified in the preceding sentence.
				(d)Incentives for
			 value
					(1)Incentives for
			 providers and suppliers
						(A)In
			 GeneralThe Secretary shall design and implement a system for use
			 in the Medicare program under which a portion of the payments that would
			 otherwise be made under such program to some or all classes of individuals and
			 entities furnishing items or services to beneficiaries of such program would be
			 based on the quality and efficiency of their performance.
						(B)ImplementationThe
			 Secretary shall first implement such system in settings where measures are
			 well-accepted and already collected, including hospitals, physicians’ offices,
			 home health agencies, skilled nursing facilities, and renal dialysis
			 facilities. The initial focus of such efforts shall be on quality, but the
			 Secretary shall add measures of efficiency as they are identified. The system
			 shall also include incentives for reducing unwarranted geographic variations in
			 quality and efficiency.
						(C)Secretary’s
			 AuthorityThe Secretary may implement the system described in
			 this paragraph without regard to any provision of title XVIII of the Social
			 Security Act that would, in the absence of subparagraphs (A) and (B), apply
			 with respect to payment to an individual or entity furnishing items or services
			 for which payment may be made under the Medicare program.
						(2)Beneficiary
			 incentives
						(A)In
			 generalThe Secretary shall implement incentives for Medicare
			 beneficiaries to use more efficient providers and preventive services known to
			 reduce costs.
						(B)Access to health
			 savings accountsThe Secretary shall assure a transition into the
			 Medicare program for individuals who are not yet enrolled in such program who
			 own health savings accounts, and shall provide for the availability of high
			 deductible health plan options in the Medicare program.
						(e)Broadly
			 transforming the private health care marketplaceThe Secretary
			 shall use and release Medicare data for quality improvement, performance
			 measurement, public reporting, and treatment-related purposes. In implementing
			 the preceding sentence, the Secretary shall apply risk adjustment techniques
			 where appropriate and shall determine the circumstances under which it is
			 appropriate to release such data.
				(f)Protecting
			 individually identifiable health informationIn implementing this
			 title, the Secretary shall ensure that individually identifiable beneficiary
			 health information is protected (in accordance with the regulations adopted
			 under section 264(c) of the Health Insurance Portability and Accountability Act
			 of 1996 and such other laws and regulations as may apply).
				(g)RegulationsThe
			 Secretary may implement a system described in this section by regulation, but
			 only if such regulation is issued after public notice and an opportunity for
			 public comment.
				(h)DefinitionsAs
			 used in this section:
					(1)The term
			 efficiency means the delivery of health care in a manner that
			 reduces the costs of providing care for Medicare beneficiaries while
			 maintaining or improving the quality of such care.
					(2)The term
			 information on quality of care means such measures of—
						(A)the use of clinical
			 processes and structures known to improve care;
						(B)health outcomes;
			 and
						(C)patient
			 perceptions of their care,
						as the Secretary may select with preference given to
			 those measures that have been recognized through a consensus-based
			 process.(i)Savings
			 requirement
					(1)In
			 generalThe Secretary may implement the provisions of subsections
			 (a) through (e) of section 101 and section 102 for a year only to the extent
			 that the Secretary determines (and the Chief Actuary of the Centers for
			 Medicare & Medicaid Services certifies) that—
						(A)the total amount
			 of payment made under title XVIII of the Social Security Act over the five and
			 ten year periods that begin with January 1 of such year as a result of the
			 implementation of such subsections (a) through (e) and section 102 is less than
			 the amount that would have been made over such periods if such implementation
			 had not occurred; and
						(B)the total amount
			 of payment made under each of titles XIX and XXI of such Act over such periods
			 as a result of such implementation is no greater than the amount that would
			 have been made under each such title over such periods if such implementation
			 had not occurred.
						(2)Availability of
			 appropriationsThe Secretary shall carry out the provisions of
			 this section subject to the availability of appropriations and to the extent
			 permitted consistent with paragraph (1).
					102.Release of
			 physician performance measurementsSection 1848(k) (42 U.S.C. 1395w–4(k)) is
			 amended by adding at the end the following new paragraph:
				
					(9)Release of
				quality measurements
						(A)In
				generalNotwithstanding section 552a of title 5, United States
				Code, the Secretary may—
							(i)release to the
				public physician-specific measurements of the quality or efficiency of
				physician performance against a standard (reflecting measurements that have
				been recognized through a consensus-based process) that has been endorsed by
				the Secretary; and
							(ii)release, to an
				entity that will generate or calculate such measurements, data that the entity
				may use to perform such task.
							(B)Endorsement of
				standardsThe Secretary may make an endorsement under
				subparagraph (A) by publication of a notice in the Federal
				Register.
						.
			IIREDUCING THE
			 EXCESSIVE BURDEN THE LIABILITY SYSTEM PLACES ON THE HEALTH CARE DELIVERY
			 SYSTEM
			201.Short
			 titleThis title may be cited
			 as the Help Efficient, Accessible, Low-cost, Timely Healthcare (HEALTH)
			 Act of 2008.
			202.Findings and
			 purpose
				(a)Findings
					(1)Effect on health
			 care access and costsCongress finds that our current civil
			 justice system is adversely affecting patient access to health care services,
			 better patient care, and cost-efficient health care, in that the health care
			 liability system is a costly and ineffective mechanism for resolving claims of
			 health care liability and compensating injured patients, and is a deterrent to
			 the sharing of information among health care professionals which impedes
			 efforts to improve patient safety and quality of care.
					(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
					(3)Effect on
			 federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
						(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
						(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
						(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
						(b)PurposeIt
			 is the purpose of this title to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
					(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
					(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
					(3)ensure that persons
			 with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
					(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
					(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
					203.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
				(1)upon proof of
			 fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
				Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.204.Compensating
			 patient injury
				(a)Unlimited amount
			 of damages for actual economic losses in health care lawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in subsection (b).
				(b)Additional
			 noneconomic damagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
				(c)No discount of
			 award for noneconomic damagesFor purposes of applying the
			 limitation in subsection (b), future noneconomic damages shall not be
			 discounted to present value. The jury shall not be informed about the maximum
			 award for noneconomic damages. An award for noneconomic damages in excess of
			 $250,000 shall be reduced either before the entry of judgment, or by amendment
			 of the judgment after entry of judgment, and such reduction shall be made
			 before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
				(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
				205.Maximizing
			 patient recovery
				(a)Court supervision
			 of share of damages actually paid to claimantsIn any health care
			 lawsuit, the court shall supervise the arrangements for payment of damages to
			 protect against conflicts of interest that may have the effect of reducing the
			 amount of damages awarded that are actually paid to claimants. In particular,
			 in any health care lawsuit in which the attorney for a party claims a financial
			 stake in the outcome by virtue of a contingent fee, the court shall have the
			 power to restrict the payment of a claimant’s damage recovery to such attorney,
			 and to redirect such damages to the claimant based upon the interests of
			 justice and principles of equity. In no event shall the total of all contingent
			 fees for representing all claimants in a health care lawsuit exceed the
			 following limits:
					(1)40 percent of the
			 first $50,000 recovered by the claimant(s).
					(2)331/3
			 percent of the next $50,000 recovered by the claimant(s).
					(3)25 percent of the
			 next $500,000 recovered by the claimant(s).
					(4)15 percent of any
			 amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
					(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of subsection (a) applies only in civil actions.
				206.Additional
			 health benefitsIn any health
			 care lawsuit involving injury or wrongful death, any party may introduce
			 evidence of collateral source benefits. If a party elects to introduce such
			 evidence, any opposing party may introduce evidence of any amount paid or
			 contributed or reasonably likely to be paid or contributed in the future by or
			 on behalf of the opposing party to secure the right to such collateral source
			 benefits. No provider of collateral source benefits shall recover any amount
			 against the claimant or receive any lien or credit against the claimant’s
			 recovery or be equitably or legally subrogated to the right of the claimant in
			 a health care lawsuit involving injury or wrongful death. This section shall
			 apply to any health care lawsuit that is settled as well as a health care
			 lawsuit that is resolved by a fact finder. This section shall not apply to
			 section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security Act, or to section 8131 or section 8132 of
			 title 5, United States Code. This section shall not apply to section 1862(b)
			 (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C. 1396a(a)(25)) of the
			 Social Security Act, or to section 8131 or section 8132 of title 5, United
			 States Code, or to a collateral source provider that is an employee benefit
			 plan under section 3(3) of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1002(3)).
			207.Punitive
			 damages
				(a)In
			 generalPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
					(1)whether punitive
			 damages are to be awarded and the amount of such award; and
					(2)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 amount of punitive damages
					(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
						(A)the severity of the
			 harm caused by the conduct of such party;
						(B)the duration of
			 the conduct or any concealment of it by such party;
						(C)the profitability
			 of the conduct to such party;
						(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
						(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
						(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
						(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
					(c)No punitive
			 damages for products that comply with FDA standards
					(1)In
			 general
						(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
							(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
								(II)such medical product was so approved,
			 cleared, or licensed; or
								(ii)such
			 medical product is generally recognized among qualified experts as safe and
			 effective pursuant to conditions established by the Food and Drug
			 Administration and applicable Food and Drug Administration regulations,
			 including without limitation those related to packaging and labeling, unless
			 the Food and Drug Administration has determined that such medical product was
			 not manufactured or distributed in substantial compliance with applicable Food
			 and Drug Administration statutes and regulations.
							(B)Rule of
			 constructionSubparagraph (A) may not be construed as
			 establishing the obligation of the Food and Drug Administration to demonstrate
			 affirmatively that a manufacturer, distributor, or supplier referred to in such
			 subparagraph meets any of the conditions described in such subparagraph.
						(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
					(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
					(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
						(A)a person, before or
			 after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health
			 Service Act (42 U.S.C. 262) that is material and is causally related to the
			 harm which the claimant allegedly suffered; or
						(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
						208.Authorization of
			 payment of future damages to claimants in health care lawsuits
				(a)In
			 generalIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
				(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this Act.
				209.DefinitionsIn this title:
				(1)Alternative
			 dispute resolution system; ADRThe term alternative
			 dispute resolution system or ADR means a system that
			 provides for the resolution of health care lawsuits in a manner other than
			 through a civil action brought in a State or Federal court.
				(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
				(3)Collateral
			 source benefitsThe term collateral source
			 benefits means any amount paid or reasonably likely to be paid in the
			 future to or on behalf of the claimant, or any service, product or other
			 benefit provided or reasonably likely to be provided in the future to or on
			 behalf of the claimant, as a result of the injury or wrongful death, pursuant
			 to—
					(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law (except the Federal Employees’ Compensation Act (5 U.S.C. 8101 et
			 seq.));
					(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
					(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or income
			 disability benefits; and
					(D)any other publicly
			 or privately funded program.
					(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
				(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
				(6)Economic
			 damagesThe term economic damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities.
				(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim brought by the United
			 States Government or a relator under the False Claims Act (31 U.S.C. 3729 et
			 seq.) or a claim or action which is based on criminal liability; which seeks
			 civil fines or penalties paid to Federal, State, or local government; or which
			 is grounded in antitrust.
				(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal Court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(9)Health care
			 liability claimThe term health care liability
			 claim means a demand by any person, whether or not pursuant to ADR,
			 against a health care provider, health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 including, but not limited to, third-party claims, cross-claims,
			 counter-claims, or contribution claims, which are based upon the provision of,
			 use of, or payment for (or the failure to provide, use, or pay for) health care
			 services or medical products, regardless of the theory of liability on which
			 the claim is based, or the number of plaintiffs, defendants, or other parties,
			 or the number of causes of action.
				(10)Health care
			 organizationThe term health care organization
			 means any person or entity which is obligated to provide or pay for health
			 benefits under any health plan, including any person or entity acting under a
			 contract or arrangement with a health care organization to provide or
			 administer any health benefit.
				(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(13)Malicious intent
			 to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
				(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological
			 product have the meanings given such terms in sections 201(g)(1) and
			 201(h) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 321) and section
			 351(a) of the Public Health Service Act (42 U.S.C. 262(a)), respectively,
			 including any component or raw material used therein, but excluding health care
			 services.
				(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
				(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
				(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
				(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
				210.Effect on other
			 laws
				(a)Vaccine
			 injury
					(1)To
			 the extent that title XXI of the Public Health Service Act establishes a
			 Federal rule of law applicable to a civil action brought for a vaccine-related
			 injury or death—
						(A)this title does
			 not affect the application of the rule of law to such an action; and
						(B)any rule of law
			 prescribed by this title in conflict with a rule of law of such title XXI shall
			 not apply to such action.
						(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not
			 apply, then this title or otherwise applicable law (as determined under this
			 title) will apply to such aspect of such action.
					(b)Other federal
			 lawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
				211.State
			 flexibility and protection of states’ rights
				(a)Health care
			 lawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
					(1)provides or allows
			 for a greater amount of damages or contingent fees, or a longer period in which
			 a health care lawsuit may be commenced, than provided in this title;
					(2)precludes or
			 reduces the applicability or scope of periodic payment of future damages as
			 provided in this title; or
					(3)through
			 application of State law, conflicts with provisions of this title concerning
			 joint liability, collateral source benefits, subrogation, or liens.
					(b)Protection of
			 states’ rights and other laws
					(1)Any issue that is
			 not governed by any provision of law established by or under this title
			 (including State standards of negligence) shall be governed by otherwise
			 applicable State or Federal law.
					(2)This title shall
			 not preempt or supersede any State or Federal law that imposes greater
			 procedural or substantive protections for health care providers and health care
			 organizations from liability, loss, or damages than those provided by this
			 title or create a cause of action.
					(c)State
			 flexibilityNo provision of this title shall be construed to
			 preempt—
					(1)any State law
			 (whether effective before, on, or after the date of the enactment of this
			 title) that specifies a particular monetary amount of compensatory or punitive
			 damages (or the total amount of damages) that may be awarded in a health care
			 lawsuit, regardless of whether such monetary amount is greater or lesser than
			 is provided for under this title, notwithstanding section 204(a); or
					(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
					212.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this title, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this title shall be governed by the applicable statute of limitations
			 provisions in effect at the time the injury occurred.
			IIIINCREASING
			 HIGH-INCOME BENEFICIARY AWARENESS AND RESPONSIBILITY FOR HEALTH CARE
			 COSTS
			301.INCOME-RELATED
			 REDUCTION IN PART D PREMIUM SUBSIDY
				(a)Income-related
			 reduction in part d premium subsidy
					(1)In
			 generalSection 1860D–13(a) (42 U.S.C. 1395w–113(a)) is amended
			 by adding at the end the following new paragraph:
						
							(7)Reduction in
				premium subsidy based on income
								(A)In
				generalIn the case of an
				individual whose modified adjusted gross income exceeds the threshold amount
				applicable under subparagraph (B) for the calendar year, the monthly amount of
				the premium subsidy applicable to the premium under this section for a month
				after December 2008 shall be reduced (and the monthly beneficiary premium shall
				be increased) by the monthly adjustment amount specified in subparagraph
				(C).
								(B)Threshold
				amountFor purposes of this
				paragraph, the threshold amount is—
									(i)except as provided in clause (ii), $82,000;
				and
									(ii)in the case of a joint return, twice the
				amount applicable under clause (i) for the calendar year.
									(C)Monthly
				adjustment amount
									(i)In
				generalThe monthly
				adjustment amount specified in this subparagraph for an individual for a month
				in a year is equal to the product of—
										(I)the quotient obtained by dividing—
											(aa)the applicable percentage specified in the
				table in clause (ii) for the individual for the calendar year reduced by 25.5
				percent; by
											(bb)25.5 percent; and
											(II)the base beneficiary premium (as computed
				under paragraph (2)).
										(ii)Applicable
				percentage
										(I)In
				general
											
												
													
														The applicable
														
														If the modified adjusted gross income
						is:percentage is:
														
													
													
														More than $82,000 but not more than
						$102,00035 percent
														
														More than $102,000 but not more than
						$153,00050 percent
														
														More than $153,000 but not more than
						$205,00065 percent
														
														More than $205,00080 percent.
														
													
												
											
										(II)Joint
				returnsIn the case of a
				joint return, subclause (I) shall be applied by substituting dollar amounts
				which are twice the dollar amounts otherwise applicable under subclause (I) for
				the calendar year.
										(III)Married
				individuals filing separate returnsIn the case of an individual who—
											(aa)is married as of the close of the taxable
				year (within the meaning of section 7703 of the Internal Revenue Code of 1986)
				but does not file a joint return for such year, and
											(bb)does not live apart from such individual's
				spouse at all times during the taxable year,
											subclause
				(I) shall be applied by reducing each of the dollar amounts otherwise
				applicable under such subclause for the calendar year by the threshold amount
				for such year applicable to an unmarried individual.(D)Determination by
				commissioner of social securityThe Commissioner of Social Security shall
				have the authority to make initial and reconsideration determinations necessary
				to carry out the income-related reduction in premium subsidy under this
				paragraph.
								(E)Modified adjusted
				gross incomeFor purposes of
				this paragraph, the term ‘modified adjusted gross income’ has the meaning given
				such term in subparagraph (A) of section 1839(i)(4), determined for the taxable
				year applicable under subparagraphs (B) and (C) of such section.
								(F)Joint return
				definedFor purposes of this
				paragraph, the term ‘joint return’ has the meaning given to such term by
				section 7701(a)(38) of the Internal Revenue Code of 1986.
								(G)Procedures to
				assure correct income-related reduction in premium subsidy
									(i)Disclosure of
				base beneficiary premiumNot
				later than September 15 of each year beginning with 2008, the Secretary shall
				disclose to the Commissioner of Social Security the amount of the base
				beneficiary premium (as computed under paragraph (2)) for the purpose of
				carrying out the income-related reduction in premium subsidy under this
				paragraph with respect to the following year.
									(ii)Additional
				disclosureNot later than
				October 15 of each year beginning with 2008, the Secretary shall disclose to
				the Commissioner of Social Security the following information for the purpose
				of carrying out the income-related reduction in premium subsidy under this
				paragraph with respect to the following year:
										(I)The monthly adjustment amount specified in
				subparagraph (C).
										(II)Any other information the Commissioner of
				Social Security determines necessary to carry out the income-related reduction
				in premium subsidy under this paragraph.
										(H)Rule of
				constructionThe formula used
				to determine the monthly adjustment amount specified under subparagraph (C)
				shall only be used for the purpose of determining such monthly adjustment
				amount under such
				subparagraph.
								.
					(2)Collection of
			 monthly adjustment amountSection 1860D–13(c) (42 U.S.C.
			 1395w–113(c)) is amended—
						(A)in paragraph (1), by striking (2)
			 and (3) and inserting (2), (3), and (4); and
						(B)by adding at the end the following new
			 paragraph:
							
								(4)Collection of
				monthly adjustment amount
									(A)In
				generalNotwithstanding any
				provision of this subsection or section 1854(d)(2), subject to subparagraph
				(B), the amount of the income-related reduction in premium subsidy for an
				individual for a month (as determined under subsection (a)(7)) shall be paid
				through withholding from benefit payments in the manner provided under section
				1840.
									(B)AgreementsIn the case where the monthly benefit
				payments of an individual that are withheld under subparagraph (A) are
				insufficient to pay the amount described in such subparagraph, the Commissioner
				of Social Security shall enter into agreements with the Secretary, the Director
				of the Office of Personnel Management, and the Railroad Retirement Board as
				necessary in order to allow other agencies to collect the amount described in
				subparagraph (A) that was not withheld under such
				subparagraph.
									.
						(b)Conforming
			 amendments
					(1)MedicarePart D of title XVIII (42 U.S.C. 1395w–101
			 et seq.) is amended—
						(A)in section 1860D–13(a)(1)—
							(i)by redesignating subparagraph (F) as
			 subparagraph (G);
							(ii)in subparagraph (G), as redesignated by
			 subparagraph (A), by striking (D) and (E) and inserting
			 (D), (E), and (F); and
							(iii)by inserting after subparagraph (E) the
			 following new subparagraph:
								
									(F)Increase based
				on incomeThe monthly
				beneficiary premium shall be increased pursuant to paragraph
				(7).
									;
				and
							(B)in section 1860D–15(a)(1)(B), by striking
			 paragraph (1)(B) and inserting paragraphs (1)(B) and
			 (1)(F).
						(2)Internal revenue
			 codeSection 6103(l)(20) of
			 the Internal Revenue Code of 1986 (relating to disclosure of return information
			 to carry out Medicare part B premium subsidy adjustment) is amended—
						(A)in the heading, by striking
			 part B premium subsidy
			 adjustment and inserting parts B and D premium subsidy
			 adjustments;
						(B)in subparagraph (A)—
							(i)in the matter preceding clause (i), by
			 inserting or 1860D–13(a)(7) after 1839(i);
			 and
							(ii)in clause (vii), by inserting after
			 subsection (i) of such section the following: or under
			 section 1860D–13(a)(7) of such Act; and
							(C)in subparagraph (B)—
							(i)by inserting or such section
			 1860D–13(a)(7) before the period at the end;
							(ii)as amended by clause (i), by adding at the
			 end the following new sentence: Such return information may be disclosed
			 to officers and employees of the Departments of Health and Human Services and
			 Justice, to the extent necessary, and solely for their use, in any
			 administrative or judicial proceeding ensuing from an adjustment to any such
			 premium.; and
							(D)by adding at the end the following new
			 subparagraph:
							
								(C)Timing of
				disclosureReturn information
				shall be disclosed to officers, employees, and contractors of the Social
				Security Administration under subparagraph (A):
									(i)for taxpayers currently entitled to
				benefits under title II of the Social Security Act, or as qualified railroad
				retirement beneficiaries within the meaning of section 7(d) of the Railroad
				Retirement Act of 1974, within 4 months preceding the month in which the
				taxpayer first becomes entitled to benefits under part A or is eligible to
				enroll in part B or part D of title XVIII of the Social Security Act;
				and
									(ii)for taxpayers not currently receiving
				benefits under title II of the Social Security Act, or as qualified railroad
				retirement beneficiaries within the meaning of section 7(d) of the Railroad
				Retirement Act of 1974, or who have participated in Medicare qualified
				government employment as defined in section 210(p) of the Social Security Act,
				after the taxpayer applies for a benefit under part A or part B and is eligible
				to enroll in part D of title XVIII of the Social Security
				Act.
									.
						(c)ImplementationNotwithstanding any other provision of law,
			 the Secretary, in consultation with the Commissioner of Social Security may
			 implement this section, and the amendments made by this section, by program
			 instruction or otherwise.
				
